Filed 8/7/14 P. v. Farmer CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B255140
                                                                           (Super. Ct. No. YA065034)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

KENNETH A. FARMER, JR.,

     Defendant and Appellant.




                   Kenneth A. Farmer, Jr., was convicted of first degree burglary (Pen. Code,
§ 459), a serious felony (§ 1192.7, subd. (c)(18)). Because Farmer had three or more
prior "strike" convictions he was sentenced to an indeterminate term of 30 years to life
under the three strikes law (§§ 667, subds. (b)-(i); 1170.12).1
                   Farmer petitioned for a recall of his sentence pursuant to Proposition 36
(§ 1170.126). The trial court denied the petition on the ground that first degree burglary
is a serious felony, making Farmer ineligible for resentencing (id., subd. (e)(2)). Farmer
appeals.
                   We appointed counsel to represent Farmer in this appeal. After counsel's
examination of the record he filed a brief raising no issues.

1
    All statutory references are to the Penal Code unless otherwise stated.
              On May 28, 2014, counsel wrote to Farmer informing him he had 30 days
to submit to us any issues or contentions he wished to raise on appeal. Farmer has made
no such submission. We have reviewed the entire record and are satisfied that Farmer's
counsel has fully complied with his responsibilities, and that no arguable issue exists.
(People v. Wende (1979) 25 Cal. 3d 436, 441.)
              The judgment (order) is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             2
                               William C. Ryan, Judge

                        Superior Court County of Los Angeles

                         ______________________________


             California Appellate Project, Jonathan B. Steiner, Richard B. Lennon,
under appointment by the Court of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.